THIS FORM HAS BEEN APPROVED BY THE FLORIDA ASSOCIATION OF REALTORS AND THE FLORIDA BAR “As Is” Contract for Sale and Purchase\”As Is” 1* PARTIES: COUNTRYWIDE (“Seller”) 2* and SUPPORT SAVE INVESTMENTS, LLC Chris Johns . ("Buyer"), 3 hereby agree that Seller shall sell and Buyer shall buy the following described Real Property and Personal Property (collective "Property") 4 pursuant to the terms and conditions of this Contract for Sale and Purchase and any riders and addenda ( Contract ): 5 I. DESCRIPTION: 6* a) Legal description of the Real Property located in PALM BEACH County, Florida: STONEBRIDGE PL 7* NO 1 IN PB49P# 00-41-46-36-01-000-1490 8* (b) Street address, city, zip, of the Property: 10, FL 33498 9 (c) Personal Property includes existing range(s), refrigerator(s), dishwashers(s), ceiling fan(s), light fixture(s), and window treatment(s) unless 10 specifically excluded below 11* Other items included are: 12* 13* Items of Personal Property (and leased items, if any) excluded are: 14* 15* II. PURCHASE PRICE (U.S. currency) 16 PAYMENT: $250,900.00 17* a) Deposit held in escrow by RUBIN GROUP RE ESCROW (“Escrow Agent”) in the amount (checks subject to clearance) $2,500.00 18 Escrow Agent's address: 400 S. Dixie Hwy. (Suite 411) Boca Raton FL 33498 Phone: 561-208-1194 19* (b) Additional escrow deposit to be made to Escrow Agent within days after Effective Date in the amount of $248,400.00 20* (c) Financing in the amount of (“Loan Amount") see Paragraph IV below 21* (d) Other 22 (e) Balance to close by cash, wire transfer or LOCALLY DRAWN cashier's or official bank checks subject 23* to adjustments or prorations 24 III. TIME FOR ACCEPTANCE OF OFFER AND COUNTEROFFERS; EFFECTIVE DATE: 25 (a) If this offer is not executed by and delivered to all parties OR FACT OF EXECUTION communicated in writing between the parties on or 26* before , the deposit(s) will, at Buyer's option, be returned and this offer withdrawn. Unless other- 27 wise stated, the time for acceptance of any counteroffers shall be 2 days from the date the counteroffer is delivered. 28 (b) The date of Contract ("Effective Date") will be the date when the last one of the Buyer and Seller has signed or initialed this offer or the 29 final counteroffer. If such date is not otherwise set forth in this Contract, then the "Effective Date" shall be the date determined above for 30 acceptance of this offer or, if applicable. the final counteroffer. 31 IV. FINANCING: 32* X (a) This is a cash transaction with no contingencies for financing; 33* (b) This Contract is contingent on Buyer obtaining written loan commitment which confirms underwriting loan approval for a loan to purchase 34* the Property ("[Loan Approval") within days (If blank, then 30 days) after Effective Date ("Loan Approval Date") for (CHECK ONLY 35* ONE): a fixed; an adjustable; or a fixed or adjustable rate loan, in the Loan Amount (See Paragraph II.(c)) at an initial Interest rate not to 36* exceed %, and for a term of _ years. Buyer will make application within days (if blank, then 5 days) after Effective Date. 37 BUYER: Buyer shall use reasonable diligence to: obtain Loan Approval; notify Seller in writing of receipt of Loan Approval by Loan Approval 38 Date; satisfy terms of the Loan Approval; and close the loan. Loan Approval which requires a condition related to the sale of other property shall 39 not be deemed Loan Approval for purposes of this subparagraph. Buyer shall pay all loan expenses. Buyer authorizes the mortgage broker(s) and 40 lender(s) to disclose information regarding the conditions, status, and progress of loan application and Loan Approval to Seller, Seller's attorney, 41 real estate Iicensee(s), and Closing Agent. 42 SELLER: If Buyer does not deliver to seller written notice of Loan Approval by Loan Approval Date. Seller may thereafter cancel this Contract by 43 delivering written notice ("Seller's Cancellation Notice") to Buyer, but not later than seven (7) days prior to Closing. Seller's Cancellation Notice shall 44 notify Buyer that Buyer has three (3) days to deliver to Seller written notice waiving this Financing contingency, or the Contract shall be cancelled. 45 DEPOSIT(S) (for purposes of this Financing Paragraph IV(b) only): If Buyer has used reasonable diligence but does not obtain Loan Approval 46 by Loan Approval Date, and thereafter either party elects to cancel this Contract, the deposit(s) shall be returned to Buyer. If Buyer obtains Loan 47 Approval or waives this Financing contingency, and thereafter the Contract does not close, then the deposit(s) shall be paid to Seller; provided how. 48 ever, if the failure to close is due to (i) Seller's failure or refusal to close or Seller otherwise fails to meet the terms of the Contract. or (ii) Buyer's lender 49 fails to receive and approve an appraisal of the Property in an amount sufficient to meet the terms of the Loan Approval, then the deposit(s) shall be 50 returned to Buyer. 51* (c) Assumption of existing mortgage (see rider for terms): or 52* (d) Purchase money note and mortgage to Seller (see "As Is" Standards Band K and riders; addenda; or special clauses for terms). 53* V. TITLE EVIDENCE: At least days (If blank, then 5 days) before Closing a title insurance commitment with legible copies of instruments listed as 54 54 exceptions attached thereto ("Title Commitment") and, after Closing, an owner's policy of title insurance (see Standard A for terms) shall be obtained by: 55* (CHECK ONLY ONE): (1) Seller, at Seller's expense and delivered to Buyer or Buyer's attorney; or 56* (2) Buyer at Buyer's expense. 57* (CHECK HERE): If an abstract of title is to be; furnished instead of title insurance, and attach rider for terms 58* VI. CLOSING DATE: This transaction shall be closed and the closing documents delivered on 11/19/2008 ("Closing"), unless 59 modified by other provisions of this Contract. In the event of extreme weather or other conditions or events constituting ''force majeure", Closing will be 60 extended a reasonable lime until: (i) restoration of utilities and other services essential to Closing, and (ii) availability of Hazard, Wind, Rood. or Homeowners' 61* insurance. If such conditions continue more than days (if blank, then 14 days) beyond Closing Date, then either party may cancel this Contract. 62 VII: RESTRICTIONS; EASEMENTS; LIMITATIONS: Seller shall convey marketable title subject to: comprehensive land use plans, zoning, 63 restrictions, prohibitions ,and other requirements imposed by governmental authority; restrictions and matters appearing on the plat or otherwise 64 common to the subdivision; outstanding oil, gas and mineral rights of record without right of entry; unplatted public utility easements of record 65 (located contiguous to real property lines and not more than 10 feet in width as to the rear or front lines and 7 1/2 feet in width as to the side 66 lines); taxes for year of Closing and subsequent years; and assumed mortgages and purchase money mortgages, if any (if additional items see 67* addendum); provided, that there exists at Closing no violation of the foregoing and none prevent use of the Property for RESIDENTIAL 68* - purpose(s) 69 VIII. OCCUPANCY: Seller shall deliver occupancy of Property to Buyer at time of Closing unless otherwise stated herein. If Property is intended 70 to be rented or occupied beyond Closing, the fact and terms thereof and the tenant(s) or occupants shall be disclosed pursuant to "AS IS" Standard 71 F. If occupancy is to be delivered before Closing, Buyer assumes all risks of loss to Property from date of occupancy, shall be responsible and liable 72 for maintenance from that date, and shall be deemed to have accepted Property in its existing condition as of time of taking occupancy. 73 IX. TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Typewritten or handwritten provisions, riders and addenda shall control all printed pro- 74 visions of this Contract in conflict with them. 75* X. ASSIGNABILITY: (CHECK ONLY ONE): Buyer may assign and thereby be released from any further liability under this Contract; _Xmay 76* assign but not be released from liability under this Contract; or may not assign this Contract 77 XI. DISCLOSURES: 78 (a) The Property may be subject to unpaid special assessment lien(s) imposed by a public body ("public body" does not include a 79 Condominium or Homeowners' Association). Such Iien(s), if any, whether certified, confirmed and ratified pending, or payable in installments, 80* as of Closing, shall be paid as follows: _Xby Seller at closing by Buyer (if left blank, then Seller at Closing). If the amount of any 81 assessment to be paid by Seller has not been finally determined as of Closing, Seller shall be charged at Closing an amount equal to the 82 last estimate or assessment for the improvement by the public body. 83 (b) Radon is a naturally occurring radioactive gas that when accumulated in a building in sufficient quantities may present health risks to per- 84 sons who are exposed to it over time. Levels of radon that exceed federal and state guidelines have been found in buildings in Florida. 85 Additional information regarding radon or radon testing may be obtained from your County Public Health unit. 86 (c) Mold is naturally occurring and may cause health risks or damage to property. If Buyer is concerned or desires additional information 87 regarding mold, Buyer should contact an appropriate professional. 88 (d) Buyer acknowledges receipt of the Florida Energy-Efficiency Rating Information Brochure required by Section 553.996, F.S. 89 (e) If the Real Property includes pm- t 9-(8 residential housing, then a lead-based paint rider is mandatory. 90 (f) If Seller is a "foreign person" as defined by the Foreign Investment in Real Properly lax Act, the parties shall comply with that Act. 91 (g) BUYER SHOULD NOT EXECUTE THIS CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS' ASSOCIA- 92 TION/COMMUNITY DISCLOSURE. 93 (h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT PROPERW TAXES AS THE AMOUNT 94 OF PROPERTY TAXES THE BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNER- 95 SHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. 96 IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER'S OFFICE FOR INFORMATION. 97 XII. MAXIMUM REPAIR COSTS: DELETED 98* XIII. HOME WARRANTY: Seller Buyer X N/A will pay for a home warranty plan issued by 99* At a cost not to exceed $ 100* XIV. INSPECTION PERIOD AND RIGHT TO CANCEL: (a) Buyer shall have 10 days from Effective Date ("Inspection Period") within 101 which to have such inspections of the Property performed as Buyer shall desire and utilities service shall be made available by the 102 Seller during the Inspection Period; (b) Buyer shall be responsible for prompt payment for such inspections and repair of damage 103 to and restoration of the Property resulting from such inspections and this provision (b) shall survive termination of this Contract; 104 and (c) if Buyer determines. in Buyer's sole discretion, that the Property is not acceptable to Buyer, Buyer may cancel this Contract 105 by delivering facsimile or written notice of such election to Seller prior to the expiration of the Inspection Period. If Buyer timely 106 cancels this Contract, the deposit(s) paid shall be immediately returned to Buyer; thereupon, Buyer and Seller shall be released of 107 all further obligations under this Contract, except as provided in this Paragraph XIV. Unless Buyer exercises the right to cancel 108 granted herein, Buyer accepts the Property in its present physical condition, subject to any violation of governmental, building, 109 environmental, and safety codes, restrictions or requirements and shall be responsible for any and all repairs and improvements 110 required by Buyer's lender. 111 XV. RIDERS; ADDENDA; SPECIAL CLAUSES: CHECK those riders which are applicable AND are attached to and made part of this Contract: 112* CONDOMINIUM VA/FHA X HOMEOWNERS' ASSN LEAD-BASED PAINT COASTAL CONSTRUCTION CONTROL LINE 113* INSULATION EVIDENCE OF TITLE (SOUTH FLORIDA CONTRACTS) Other Comprehensive Rider Provisions Addenda 114* Special Clause(s): 115* 116* 117* 118* 119* 120* 121* 122* 123* 124* 125* 126 XVI. “AS IS” STANDARDS FOR REAL ESTATE TRANSACTIONS ("AS IS" Standards): Buyer and Seller acknowledge receipt of a copy 127 of “AS IS” Standards A through Z on the reverse Side or attached, which ARE Incorporated as part of this Contract 128 THIS IS INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, 129 SEEK THE ADVICE OF AN ATTORNEY PRIOR TO SIGNING. 130 THIS" AS IS" FORM HAS BEEN APPROVED BY THE FLORIDA ASSOCIATION OF REALTORS" AND THE FLORIDA BAR 131 Approval does not constitute an opinion that any of the terms and conditions in this Contract should be accepted by the parties in a 132 particular transaction. Terms and conditions should be negotiated based upon the respective interests, objectives and bargaining 133 positions of all interested persons. 134 AN ASTERISK(') FOLLOWING A UNE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK TO BE COMPLETED. 135* 136 BUYER DATE SELLER DATE 137* 138 BUYER DATE SELLER DATE 139* Buyers' address for purposes of notice C/O CHRIS JOHNS Sellers' address for purposes of notice 140* 1451 DANVILLE BLV. (SUITE 201) ALAMO, CA. 94507 141* Phone Phone 142 BROKERS: The brokers (including cooperating brokers, if any) named below are the only brokers entitled to compensation in connection with 143 this Contract 144* Name: RUBIN GROUP REAL ESTATE, LLC 3% OF THE PURCHASE PRICE WESTPARK REALTY OF BTOWARD, INC. 145 Cooperating Brokers, if any Listing Broker 146 "AS IS" STANDARDS FOR REAL ESTATE TRANSACTIONS 147 A. TITLE INSURANCE: The Title Commitment shall be issued by a Florida licensed title insurer agreeing to issue Buyer, upon recording of the deed to Buyer, an owner's 148 policy of title insurance in the amount of the purchase price, insuring Buyer's marketable title to the Real Property, subject only to matters contained in Paragraph VII and 149 those to be discharged by Seller at or before Closing. Marketable title shall be determined according to applicable Title Standards adopt­ed by authority of The Florida Bar 150 and in accordance with law. Buyer shall have 5 days from date of receiving the Title Commitment to examine it, and if title is found defective, notify Seller in writing 151 specifying defect(s) which render title unmarketable. Seller shall have 30 days from receipt of notice to remove the defects, failing which Buyer shall, within 5 days after 152 expiration of the 30 day period, deliver written notice to Seller either: (1) extending the time for a reason­able period not to exceed 120 days within which Seller shall use 153 diligent effort to remove the defects; or (2) requesting a refund of deposit(s) paid which shall be returned to Buyer. If Buyer fails to so notify Seller, Buyer shall be 154 deemed to have accepted the title as it then is. Seller shall, if title is found unmarketable, use diligent effort to correct defect(s) within the time provided. If, after diligent 155 effort, Seller is unable to timely correct the defects, Buyer shall either waive the defects, or receive a refund of deposit(s), thereby releasing Buyer and Seller from all 156 further obligations under this Contract. If Seller is to provide the Title Commitment and it is delivered to Buyer less than 5 days prior to Closing, Buyer may extend Closing 157 so that Buyer shall have up to 5 days from date of receipt to examine same in accordance with this "AS IS" Standard. 158 B. PURCHASE MONEY MORTGAGE; SECURITY AGREEMENT TO SELLER: A purchase money mortgage and mortgage note to Seller shall provide for a 159 30 day grace period in the event of default if a first mortgage and a 15 day grace period if a second or lesser mortgage; shall provide for right of prepayment in whole or 160 in part without penalty; shall permit acceleration in event of transfer of the Real Property; shall require all prior liens and encumbrances to be kept in good standing; shall 161 forbid modifications of, or future advances under, prior mortgage(s); shall require Buyer to maintain policies of insurance containing a standard mortgagee clause 162 covering all improvements located on the Real Property against fire and all perils included within the term "extended coverage endorsements" and such other risks and 163 perils as Seller may reasonably require, in an amount equal to their highest insurable value; and the mortgage, note and security agreement shall be otherwise in form 164 and content required by Seller, but Seller may only require clauses and coverage customarily found in mort­gages, mortgage notes and security agreements generally 165 utilized by savings and loan institutions or state or national banks located in the county wherein the Real Property is located. All Personal Property and leases being 166 conveyed or assigned will, at Seller's option, be subject to the lien of a security agreement evi­denced by recorded or filed financing statements or certificates of title. If a 167 balloon mortgage, the final payment will exceed the periodic payments thereon 168 C. SURVEY: Buyer, at Buyer's expense, within time allowed to deliver evidence of title and to examine same, may have the Real Property surveyed and certi­fied by a 169 registered Florida surveyor. If the survey discloses encroachments on the Real Property or that improvements located thereon encroach on setback lines, easements, 170 lands of others or violate any restrictions, Contract covenants or applicable governmental regulations, the same shall constitute a title defect. 171 D. WOOD DESTROYING ORGANISMS: DELETED 172 E. INGRESS AND EGRESS: Seller warrants and represents that there is ingress and egress to the Real Property sufficient for its intended use as described in Paragraph VII 173 hereof and title to the Real Property is insurable in accordance with" AS IS" Standard A without exception for lack of legal right of access. 174 F. LEASES: Seller shall at least 10 days before Closing, furnish to Buyer copies of all written leases and estoppel letters from each tenant specifying the nature and 175 duration of the tenant's occupancy, rental rates, advanced rent and security deposits paid by tenant. If Seller is unable to obtain such letter from each ten­ant, the same 176 information shall be furnished by Seller to Buyer within that time period in the form of a Seller's affidavit, and Buyer may thereafter contact tenant to confirm such 177 information. If the terms of the leases differ materially from Seller's representations, Buyer may terminate this Contract by delivering written notice to Seller at least 5 178 days prior to Closing. Seller shall, at Closing, deliver and assign all original leases to Buyer. 179 G. LIENS: Seller shall furnish to Buyer at time of Closing an affidavit attesting to the absence, unless otherwise provided for herein, of any financing statement, claims of 180 lien or potential lienors known to Seller and further attesting that there have been no improvements or repairs to the Real Property for 90 days imme­diately preceding 181 date of Closing. If the Real Property has been improved or repaired within that time, Seller shall deliver releases or waivers of construction liens executed by all general 182 contractors, subcontractors, suppliers and materialmen in addition to Seller's lien affidavit setting forth the names of all such gen­eral contractors, subcontractors, 183 suppliers and materialmen, further affirming that all charges for improvements or repairs which could serve as a basis for a construction lien or a claim for damages have 184 been paid or will be paid at the Closing of this Contract. 185 H. PLACE OF CLOSING: Closing shall be held in the county wherein the Real Property is located at the office of the attorney or other closing agent ("Closing Agent") 186 designated by the party paying for title insurance, or, if no title insurance, designated by Seller. 187 I. TIME: Calendar days shall be used in computing time periods except periods of less than six (6) days, in which event Saturdays, Sundays and state or nation­al legal 188 holidays shall be excluded. Any time periods provided for herein which shall end on a Saturday, Sunday, or a legal holiday shall extend to 5:00 p.m. of the next business 189 day. Time is of the essence in this Contract. 190 J. CLOSING DOCUMENTS: Seller shall furnish the deed, bill of sale, certificate of title, construction lien affidavit, owner's possession affidavit, assignments of leases, 191 tenant and mortgagee estoppel letters and corrective instruments. Buyer shall furnish mortgage, mortgage note, security agreement and financing statements. 192 K. EXPENSES: Documentary stamps on the deed and recording of corrective instruments shall be paid by Seller. All costs of Buyer's loan (whether obtained 193 from Seller or third party), including, but not limited to, documentary stamps and intangible tax on the purchase money mortgage and any mortgage assumed, 194 mortgagee title insurance commitment with related fees, and recording of purchase money mortgage, deed and financing statements shall be paid by Buyer. Unless 195 otherwise provided by law or rider to this Contract, charges for related closing services, title search, and closing fees (including preparation of closing statement), shall be 196 paid by the party responsible for furnishing the title evidence in accordance with Paragraph 197 L. PRORATIONS; CREDITS: Taxes, assessments, rent, interest, insurance and other expenses of the Property shall be prorated through the day before Closing. Buyer 198 shall have the option of taking over existing policies of insurance, if assumable, in which event premiums shall be prorated. Cash at Closing shall be increased or 200 decreased as may be required by prorations to be made through day prior to Closing, or occupancy, if occupancy occurs before Closing. Advance rent and security 201 deposits will be credited to Buyer. Escrow deposits held by mortgagee will be credited to Seller. Taxes shall be prorated based on the current year's tax with due 202 allowance made for maximum allowable discount, homestead and other exemptions. If Closing occurs at a date when the current year's mill­age is not fixed and current 203 year's assessment is available, taxes will be prorated based upon such assessment and prior year's millage. If current year's assess­ment is not available, then taxes will be 204 prorated on prior year's tax. If there are completed improvements on the Real Property by January 1st of year of Closing, which improvements were not in existence on 205 January 1st of prior year, then taxes shall be prorated based upon prior year's millage and at an equitable assess­ment to be agreed upon between the parties; failing 206 which, request shall be made to the County Property Appraiser for an informal assessment taking into account available exemptions. A tax proration based on an 207 estimate shall, at request of either party, be readjusted upon receipt of current year's tax bill. 208 M. (RESERVED - purposely left blank) 209 N. INSPECTION AND REPAIR: DELETED 210 O. RISK OF LOSS: If, after the Effective Date, the Property is damaged by fire or other casualty ("Casualty Loss") before Closing and cost of restoration (which shall include 211 the cost of pruning or removing damaged trees) does not exceed 1.5% of the Purchase Price, cost of restoration shall be an obligation of Seller and Closing shall proceed 212 pursuant to the terms of this Contract, and if restoration is not completed as of Closing, restoration costs will be escrowed at Closing. If the cost of restoration exceeds 213 1.5% of the Purchase Price, Buyer shall either take the Property as is, together with the 1.5% or receive a refund of deposit(s) thereby releasing Buyer and Seller from all 214 further obligations under this Contract. Seller's sole obligation with respect to tree damage by casualty or other natu­ral occurrence shall be the cost of pruning or 215 removal. 216 P. CLOSING PROCEDURE: The deed shall be recorded upon clearance of funds. If the title agent insures adverse matters pursuant to Section 627.7841, F.S., as 217 amended, the escrow and closing procedure required by this "AS IS" Standard shall be waived. Unless waived as set forth above the following 218 "AS IS" STANDARDS FOR REAL ESTATE TRANSACTIONS (CONTINUED) 219 closing procedures shall apply: (1) all closing proceeds shall be held in escrow by the Closing Agent for a period of not more than 5 days after Closing; (2) 220 if Seller's title is rendered unmarketable, through no fault of Buyer, Buyer shall, within the 5 day period, notify Seller in writing of the defect and Seller shall 221 have 30 days from date of receipt of such notification to cure the defect; (3) if Seller fails to timely cure the defect, all deposits and closing funds shall, upon 222 written demand by Buyer and within 5 days after demand, be returned to Buyer and, simultaneously with such repayment, Buyer shall return the Personal 223 Property, vacate the Real Property and reconvey the Property to Seller by special warranty deed and bill of sale; and (4) if Buyer fails to make timely demand 224 for refund, Buyer shall take title as is, waiving all rights against Seller as to any intervening defect except as may be available to Buyer by virtue of war- 225 ranties contained in the deed or bill of sale. 226 Q. ESCROW: Any Closing Agent or escrow agent (collectively" Agent") receiving funds or equivalent is authorized and agrees by acceptance of them to deposit them 227 promptly, hold same in escrow and, subject to clearance, disburse them in accordance with terms and conditions of this Contract. Failure of funds to 228 clear shall not excuse Buyer's performance. If in doubt as to Agent's duties or liabilities under the provisions of this Contract, Agent may, at Agent's option, con­ 229 tinue to hold the subject matter of the escrow until the parties hereto agree to its disbursement or until a judgment of a court of competent jurisdiction shall 230 determine the rights of the parties, or Agent may deposit same with the clerk of the circuit court having jurisdiction of the dispute. An attorney who represents 231 a party and also acts as Agent may represent such party in such action. Upon notifying all parties concerned of such action, all liability on the part of Agent 232 shall fully terminate, except to the extent of accounting for any items previously delivered out of escrow. If a licensed real estate broker, Agent will comply 233 with provisions of Chapter 475, F.S., as amended. Any suit between Buyer and Seller wherein Agent is made a party because of acting as Agent hereunder, or in 234 any suit wherein Agent interpleads the subject matter of the escrow, Agent shall recover reasonable attorney's fees and costs incurred with these amounts to 235 be paid from and out of the escrowed funds or equivalent and charged and awarded as court costs in favor of the prevailing party. The Agent shall not be liable 236 to any party or person for misdelivery to Buyer or Seller of items subject to the escrow, unless such misdelivery is due to willful breach of the provisions of this 237 237 Contract or gross negligence of Agent. 238 R. ATTORNEY'S FEES; COSTS: In any litigation, including breach, enforcement or interpretation, arising out of this Contract, the prevailing party in such liti- 239 gation, which, for purposes of this "AS IS" Standard, shall include Seller, Buyer and any brokers acting in agency or nonagency relationships authorized by 240 240 Chapter 475, F.S., as amended, shall be entitled to recover from the non-prevailing party reasonable attorney's fees, costs and expenses. 241 S. FAILURE OF PERFORMANCE: If Buyer fails to perform this Contract within the time specified, including payment of all deposits, the deposit(s) paid by 242 Buyer and deposit(s) agreed to be paid, may be recovered and retained by and for the account of Seller as agreed upon liquidated damages, consideration for 243 the execution of this Contract and in full settlement of any claims; whereupon, Buyer and Seller shall be relieved of all obligations under this Contract; or Seller, 244 at Seller's option, may proceed in equity to enforce Seller's rights under this Contract. If for any reason other than failure of Seller to make Seller's title mar- 245 ­ketable after diligent effort, Seller fails, neglects or refuses to perform this Contract, Buyer may seek specific performance or elect to receive the return of Buyer's 246 deposit(s) without thereby waiving any action for damages resulting from Seller's breach. 247 T. CONTRACT NOT RECORDABLE; PERSONS BOUND; NOTICE; COPIES: Neither this Contract nor any notice of it shall be recorded in any public records. 248 This Contract shall bind and inure to the benefit of the parties and their successors in interest. Whenever the context permits, singular shall include plural and 249 one gender shall include all. Notice and delivery given by or to the attorney or broker representing any party shall be as effective as if given by or to that party. 250 All notices must be in writing and may be made by mail, personal delivery or electronic media. A legible facsimile or electronic (including "pdf") copy of this 251 Contract and any signatures hereon shall be considered for all purposes as an original. 252 U. CONVEYANCE: Seller shall convey marketable title to the Real Property by statutory warranty, trustee's, personal representative's, or guardian's deed, as 253 appropriate to the status of Seller, subject only to matters contained in Paragraph VII and those otherwise accepted by Buyer. Personal Property shall, at the 254 request of Buyer, be transferred by an absolute bill of sale with warranty of title, Subject only to such matters as may be otherwise provided for herein. 255 V. OTHER AGREEMENTS: No prior or present agreements or representations shall be binding upon Buyer or Seller unless included in this Contract. No mod- 256 ­ification to or change in this Contract shall be valid or binding upon the parties unless in writing and executed by the parties intended to be bound by it. 257 W. SELLER DISCLOSURE: (1) There are no facts known to Seller materially affecting the value of the Property which are not readily observable by Buyer or 258 which have not been disclosed to Buyer; (2) Seller extends and intends no warranty and makes no representation of any type, either express or implied, 259 as to the physical condition or history of the Property; (3) Seller has received no written or verbal notice from any governmental entity or agency as 260 to a currently uncollected building, environmental or safety code violation; (4) Seller has no knowledge of any repairs or improvements made to the 261 Property without compliance with governmental regulation which have not been disclosed to Buyer 262 X. PROPERTY MAINTENANCE; PROPERTY ACCESS; ASSIGNMENT OF CONTRACTS AND WARRANTIES: Seller shall maintain the Property, including, 263 but not limited to lawn, shrubbery, and pool in the condition existing as of Effective Date, ordinary wear and tear and Casualty Loss excepted. Seller shall, upon 264 reasonable notice, provide utilities service and access to the Property for appraisal and inspections, including a walk-through prior to Closing, to confirm that 265 all items of Personal Property are on the Real Property and that the Property has been maintained as required by this "AS IS" Standard. Seller will assign all 266 assignable repair and treatment contracts and warranties to Buyer at Closing. 267 Y. 1031 EXCHANGE: If either Seller or Buyer wish to enter into a like-kind exchange (either simultaneous with Closing or deferred) with respect to the Property 268 under Section 1031 of the Internal Revenue Code ("Exchange"), the other party shall cooperate in all reasonable respects to effectuate the Exchange, includ­- 269 ing the execution of documents; provided (1) the cooperating party shall incur no liability or expense related to the Exchange and (2) the Closing shall not be 270 contingent upon, nor extended or delayed by, such Exchange. 271 Z. BUYER WAIVER OF CLAIMS: Buyer waives any claims against Seller and, to the extent permitted by law, against any real estate licensee involved 272 in the negotiation of the Contract, for any defects or other damage that may exist at Closing of the Contract and be subsequently discovered by the 273 Buyer or anyone claiming by, through, under or against the Buyer 1 The clause below will be incorporated into the Contract between Countrywide (Seller) 2 and Support Save Investments LLC (Buyer) concerning the Property described as 10714 KIRKALD 3 LN. BOCA RATON, FL 33498 only if initialed by all parties: 4 () () - ()() B. Homeowners’ Association: The Property is located in a community with a 5 R voluntary x mandatory (see the disclosure summary below) homeowners’ association (“Association”). Seller’s 6 warranty under Paragraph 8 of the Contract and risk of loss under Paragraph 9 or Paragraph H of the 7 Comprehensive Addendum (if applicable) extend only to the Property and does not extend to common areas or 8 facilities described below. 9 Notice: Association documents may be obtained from the county record office or, if not public record, from the 10 developer or Association manager. The Property may be subject to recorded restrictive covenants governing the 11 use and occupancy of properties in the community and may be subject to special assessments. 12 (1) Association Approval: If the Association documents give the Association the right to approve Buyer as a 13 purchaser, this Contract is contingent on such approval by the Association. Buyer will apply for approval within 14 days from Effective Date (5 days if left blank) and use diligent effort to obtain approval, including making 15 personal appearances and paying related fees if required. Buyer and Seller will sign and deliver any documents 16 required by the Association to complete the transfer. If Buyer is not approved, this Contract will terminate and 17 Seller will return Buyer’s deposit unless this Contract provides otherwise. 18 (2) Right of First Refusal: If the Association has a right of first refusal to buy the Property, this Contract is 19 contingent on the Association deciding not to exercise such right. Seller will, within 3 days from receipt of the 20 Association’s decision, give Buyer written notice of the decision. If the Association exercises its right of first refusal, 21 this Contract will terminate, Buyer’s deposit will be refunded unless this Contract provides otherwise and Seller 22 will pay Broker’s full commission at closing in recognition that Broker procured the sale. 23 (3) Fees: Buyer will pay any application, transfer and initial membership fees charged by the Association. Seller 24 will pay all fines imposed against the Property as of Closing Date and any fees the Association charges to provide 25 information about its fees or the Property, and will bring maintenance and similar periodic fees and rents on any 26 recreational areas current as of Closing Date. If, after the Effective Date, the Association imposes a special or other 27 assessment for improvements, work or services, Seller will pay all amounts due before Closing Date and Buyer 28 will pay all amounts due after Closing Date. If special assessments may be paid in installments Buyer Seller 29 (if left blank, Buyer) shall pay installments due after Closing Date. If Seller is checked, Seller will pay the 30 assessment in full prior to or at the time of Closing. Seller represents that he/she is not aware of any pending 31 special or other assessment that the Association is considering except as follows: 32 $ per to 33 The following dues/maintenance fees are currently charged by the homeowners’ association: 34 $ per to 35 $ per to 36 $ per to 37 (4) Damage to Common Elements: If any portion of the common element is damaged due to fire, hurricane or 38 other casualty before closing, either party may cancel the Contract and Buyer’s deposit shall be refunded if (a) as 39 a result of damage to the common elements, the Property appraises below the purchase price and either the 40 parties cannot agree on a new purchase price or Buyer elects not to proceed, or (b) the Association cannot 41 determine the assessment attributable to the Property for the damage at least 5 days prior to Closing Date, or (c) 42 the assessment determined or imposed by the Association attributable to the Property for the damage to the 43 common element is greater than $ or % of the purchase price (1.5% if left blank). 44 (5) Disclosure Summary for Mandatory Associations: IF THE DISCLOSURE SUMMARY REQUIRED BY 45 SECTION 720.401, FLORIDA STATUTES, HAS NOT BEEN PROVIDED TO THE PROSPECTIVE PURCHASER 46 BEFORE EXECUTING THIS CONTRACT FOR SALE, THIS CONTRACT IS VOIDABLE BY BUYER BY 47 DELIVERING TO SELLER OR SELLER’S AGENT OR REPRESENTATIVE WRITTEN NOTICE OF THE 48 BUYER’S INTENTION TO CANCEL WITHIN 3 DAYS AFTER RECEIPT OF THE DISCLOSURE SUMMARY OR 49 PRIOR TO CLOSING, WHICHEVER OCCURS FIRST. ANY PURPORTED WAIVER OF THIS VOIDABILITY 50 RIGHT HAS NO EFFECT. BUYER’S RIGHT TO VOID THIS CONTRACT SHALL TERMINATE AT CLOSING 51 Disclosure Summary For (Name of Community) STONEBRIDGE: 52 (1) AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED TO BE A MEMBER 53 OF A HOMEOWNERS’ ASSOCIATION. 54 (2) THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING THE USE AND 55 OCCUPANCY OF PROPERTIES IN THIS COMMUNITY. 56 (3) YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION. ASSESSMENTS MAY BE 57 SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $ PER . 58 () () - ()() B. Homeowners’ Association (CONTINUATION) 59 YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL ASSESSMENTS IMPOSED BY THE ASSOCIATION. 60 SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT TO CHANGE. IF APPLICABLE, THE CURRENT AMOUNT 61 IS $ PER . 62 (4) YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE MUNICIPALITY, 63 COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO PERIODIC CHANGE. 64 (5) YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A MANDATORY 65 HOMEOWNERS’ ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY. 66 (6) THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR RECREATIONAL OR OTHER 67 COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN THE HOMEOWNERS’ ASSOCIATION. 68 IF APPLICABLE, THE CURRENT AMOUNT IS $ PER . 69 (7) THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS WITHOUT THE 70 APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL OWNERS. 71 (8) THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY IN NATURE, AND, AS 72 A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS AND THE ASSOCIATION 73 GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY. 74 (9) THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE OBTAINED FROM THE 74 RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR ARE NOT RECORDED AND 76 CAN BE OBTAINED FROM THE DEVELOPER. 77 Buyer acknowledges receipt of this summary before signing this Contract. 78 79 Buyer Date Buyer Date Countrywide Home Loans (the Seller) ADDENDUM TO CONTRACT This Addendum to Contract is incorporated into, and made a part of, the attached Contract of Sale. Except as may be required by applicable law, the terms and provisions of this Addendum shall govern, control, and supercede any and all conflicting or differing provisions in such contract. I (We) Chris Johns/Support Save Investments, LLC agree to purchase on the terms set forth herein, the following property 10714 Kirkaldy Ln., Boca Raton, Florida The agreed purchase price of the property is $250,000 Purchase has paid $2,500 in earnest money to be applied on the purchase price. · The earnest money deposit was paid with cashiers check. · Buyer understands that Earnest Money is non refundable, except if Buyer fails to qualify for a loan on the property or Buyer declines to purchase the property after inspection(s). The Buyer is pre-qualified by Buyer is applying for conventional financing,FHA insured financing,VA insured financingX_paying cash or using other financing Buyer is paying Buyer is paying a down payment of $ 0 Buyer is financing $ 0 Buyer is requesting closing costs of $ 0 · Closing Costs Description Buyer is requesting down payment assistance costs of $0 · Down Payment Assistance Description Buyer is requesting other costs of $0 ·Other Costs Decription Comments The Buyer plasn to buy it iwth cash. No financing, Buyer can close more quickly if necessary. Buyer Upon closing, Seller agrees to pay the purchaser’s agent a commission of Listing broker Charalene Canfield will receive a commission of $2,509.00 Escrow/Closing Agent/Title Company will be [X] Standard terms and clauses initiated [X ] “As Is” clauses agreed to The net amount due seller is $240,064.00 The sale shall not close later than 30 DAYS FROM SELLER EXECUTION or next business day. Buyer(s) Name Chris Johns Buyer Company Name Buyer Address 1451 Danville Blvd. (Suite 201), Alamo, FL 94507 Buyer
